DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0002263, hereinafter “Kim”) in view of Miyamoto (US 2017/0153482).
Regarding claim 4, Kim discloses a color filter substrate (Figures 4 and 6; see Paragraph [0030] identifying the embodiment shown in Figures 4 and 6), comprising:
a substrate (162);
a color resist layer (166) formed on the substrate, wherein the color resist layer has at least one recess (groove 172; Paragraph [0041]) and at least one flat portion (see the flat portion formed on black matrix 164 between G and B);
a conductive layer (Figures 6C-6D, common electrode 163; Paragraphs [0039], [0047]) formed on the color resist layer; and
a black photosensitive layer (Figure 6D, black matrix 164; Paragraph [0044] “The opaque material is patterned by a photolithography process … an opaque resin, can be used as the black matrix 164”) formed on the conductive layer;
wherein the black photosensitive layer comprises a first protruding portion (123) and a second protruding portion (124), the first protruding portion is disposed on the recess and extends into the recess (Figure 4), the second protruding portion is disposed on the flat portion (Figure 4), and a height of the second protruding portion is greater than a height of the first protruding portion (Figure 4).
Kim does not explicitly disclose the substrate being a transparent substrate.

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the substrate and the conductive layer as disclosed by Kim with the teachings of Miyamoto, to have a transparent substrate, for the purpose of having light from the backlight pass through a display panel (Miyamoto: Paragraph [0058]).

Regarding claim 5, Kim as modified by Miyamoto discloses the limitations of claim 4 above, and Kim further discloses wherein the color resist layer comprises a plurality of color resist blocks (R, G, B; Paragraph [0041]), and the recess is disposed at a junction between the color resist blocks (172 disposed at a junction between R and G).

Regarding claim 6, Kim as modified by Miyamoto discloses the limitations of claim 5 above, and Kim further discloses wherein the color resist layer comprises a first color resist block (R), a second color resist block (G), and a third color resist block (B), the recess is disposed at a first junction between the first color resist block and the second color resist block (172 disposed at the junction between R and G), and the flat portion is disposed at a second junction between the second color resist block and the third color resist block (the flat portion disposed at the junction G and B).

Regarding claim 9, Kim discloses a manufacturing method of a color filter substrate (Figures 4 and 6; see Paragraph [0030] identifying the embodiment shown in Figures 4 and 6), comprising steps of:
providing a substrate (162);
forming a color resist layer (166) on the substrate, wherein the color resist layer has at least one recess (groove 172; Paragraph [0041]) and at least one flat portion (see the flat portion formed on black matrix 164 between G and B);
forming a conductive layer (Figures 6C-6D, common electrode 163; Paragraphs [0039], [0047]) on the color resist layer; and
using a mask (180; Paragraph [0041]) to form a black photosensitive layer on the transparent conductive layer;
wherein the black photosensitive layer comprises a first protruding portion (123) and a second protruding portion (124), the first protruding portion is disposed correspondingly on the recess and extends into the recess (Figure 4), the second protruding portion is disposed correspondingly on the flat portion (Figure 4), and a height of the second protruding portion is greater than a height of the first protruding portion (Figure 4).
Kim does not explicitly disclose the substrate being a transparent substrate, the conductive layer being a transparent conductive layer, and the mask being a half-tone mask.
However, Miyamoto teaches using a transparent substrate for a color filter substrate (Paragraph [0049]), a transparent conductive material for a common electrode (Paragraph [0048]), and spacers having different heights can be formed together through, for example, a photolithography process including a halftone mask (Paragraph [0036]).


Regarding claim 10, Kim as modified by Miyamoto discloses the limitations of claim 9 above, and Kim further discloses wherein the color resist layer comprises a plurality of color resist blocks (R, G, B; Paragraph [0041]), and the recess is disposed at a junction between the color resist blocks (172 disposed at a junction between R and G).

Regarding claim 11, Kim as modified by Miyamoto discloses the limitations of claim 10 above, and Kim further discloses wherein the color resist layer comprises a first color resist block (R), a second color resist block (G), and a third color resist block (B), the recess is disposed at a first junction between the first color resist block and the second color resist block (172 disposed at the junction between R and G), and the flat portion is disposed at a second junction between the second color resist block and the third color resist block (the flat portion disposed at the junction G and B).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Miyamoto, and in further view of Tang (US 2017/0146843).
Regarding claim 7, Kim as modified by Miyamoto discloses the limitations of claim 5 above, and Kim further discloses wherein the recess comprises a edge part of the color resist block (Figure 4).
Kim does not disclose a width of the edge part is ½-fold to ⅔-fold of a width of the first protruding portion.
However, Tang teaches a spacer and a groove (Figures 2-4, spacer 16 and groove 26), where a width of a part of the spacer is larger than a width of the groove, to avoid the damage of the spacer when being excessively compressed (Paragraph [0035]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the black photosensitive layer as disclosed by Kim with the teachings of Tang, wherein a width of the edge part is ½-fold to ⅔-fold of a width of the first protruding portion, for the purpose of avoiding the damage of the spacer when being excessively compressed by using a relatively larger area of the spacer (Tang: Paragraph [0035]).

Regarding claim 12, Kim as modified by Miyamoto discloses the limitations of claim 10 above, and Kim further discloses wherein the recess comprises a edge part of the color resist block (Figure 4).
Kim does not disclose a width of the edge part is ½-fold to ⅔-fold of a width of the first protruding portion.

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the black photosensitive layer as disclosed by Kim with the teachings of Tang, wherein a width of the edge part is ½-fold to ⅔-fold of a width of the first protruding portion, for the purpose of avoiding the damage of the spacer when being excessively compressed by using a relatively larger area of the spacer (Tang: Paragraph [0035]).

Claims 1-2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Miyamoto, and in further view of Murouchi (US 6067144).
Regarding claim 1, Kim discloses a color filter substrate (Figures 4 and 6; see Paragraph [0030] identifying the embodiment shown in Figures 4 and 6), comprising:
a substrate (162);
a color resist layer (166) formed on the substrate, wherein the color resist layer has at least one recess (groove 172; Paragraph [0041]) and at least one flat portion (see the flat portion formed on black matrix 164 between G and B);
a conductive layer (Figures 6C-6D, common electrode 163; Paragraphs [0039], [0047]) formed on the color resist layer; and
a black photosensitive layer (Figure 6D, black matrix 164; Paragraph [0044] “The opaque material is patterned by a photolithography process … an opaque resin, can be used as the black matrix 164”) formed on the conductive layer;

the black photosensitive layer comprise a first protruding portion (123) and a second protruding portion (124), wherein the first protruding portion is disposed on the recess and extends into the recess (Figure 4), the second protruding portion is disposed on the flat portion (Figure 4).
Kim does not explicitly disclose the substrate being a transparent substrate and the conductive layer being a transparent conductive layer.
However, Miyamoto teaches using a transparent substrate for a color filter substrate (Paragraph [0049]) and a transparent conductive material for a common electrode (Paragraph [0048]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the substrate and the conductive layer as disclosed by Kim with the teachings of Miyamoto, to have a transparent substrate and a transparent conductive material for a common electrode, for the purpose of having light from the backlight pass through a display panel (Miyamoto: Paragraph [0058]).
Kim further fails to disclose a height of the first protruding portion is 0.3 to 0.8 μm smaller than a height of the second protruding portion.
However, Murouchi teaches an analogous color filter (Figure 1), comprising spacers with two different kinds of heights, wherein a height of a first spacer is 0.5 μm smaller than a height of a second spacer (Figure 1; Column 4 lines 35-36 “spacers 4a and 4b with heights h1 and h2 of 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Kim color filter with the teachings of Murouchi, wherein a height of the first protruding portion is 0.3 to 0.8 μm smaller than a height of the second protruding portion, for the purpose of controlling the loaded pressure applied to the display cell by using spacers with different heights (Murouchi: Column 6 lines 3-8).

Regarding claim 2, Kim as modified by Miyamoto and Murouchi discloses the limitations of claim 1 above, and Kim further discloses wherein the color resist layer comprises a first color resist block (R), a second color resist block (G), and a third color resist block (B), the recess is disposed at a first junction between the first color resist block and the second color resist block (172 disposed at the junction between R and G), and the flat portion is disposed at a second junction between the second color resist block and the third color resist block (the flat portion disposed at the junction G and B).

Regarding claim 13, Kim as modified by Miyamoto discloses the limitations of claim 9 above.
Kim does not disclose a height of the first protruding portion is 0.3 to 0.8 μm smaller than a height of the second protruding portion.
However, Murouchi teaches a height of a first spacer is 0.5 μm smaller than a height of a second spacer (Figure 1; Column 4 lines 35-36 “spacers 4a and 4b with heights h1 and h2 of 5.0 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Kim color filter with the teachings of Murouchi, wherein a height of the first protruding portion is 0.3 to 0.8 μm smaller than a height of the second protruding portion, for the purpose of controlling the loaded pressure applied to the display cell by using spacers with different heights (Murouchi: Column 6 lines 3-8).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Miyamoto and Murouchi, and in further view of Tang.
Regarding claim 3, Kim as modified by Miyamoto and Murouchi discloses the limitations of claim 1 above, and Kim further discloses wherein the recess comprises a edge part of the color resist block (Figure 4).
Kim does not disclose a width of the edge part is ½-fold to ⅔-fold of a width of the first protruding portion.
However, Tang teaches a spacer and a groove (Figures 2-4, spacer 16 and groove 26), where a width of a part of the spacer is larger than a width of the groove, to avoid the damage of the spacer when being excessively compressed (Paragraph [0035]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the black photosensitive layer as disclosed by Kim with the teachings of Tang, wherein a width of the edge part is ½-fold to ⅔-fold of a width 

Regarding claim 8, Kim as modified by Miyamoto discloses the limitations of claim 4 above.
Kim does not disclose a height of the first protruding portion is 0.3 to 0.8 μm smaller than a height of the second protruding portion.
However, Murouchi teaches a height of a first spacer is 0.5 μm smaller than a height of a second spacer (Figure 1; Column 4 lines 35-36 “spacers 4a and 4b with heights h1 and h2 of 5.0 μm and 4.5 μm, respectively”) to control the loaded pressure applied to the cell (Column 6 lines 3-8).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Kim color filter with the teachings of Murouchi, wherein a height of the first protruding portion is 0.3 to 0.8 μm smaller than a height of the second protruding portion, for the purpose of controlling the loaded pressure applied to the display cell by using spacers with different heights (Murouchi: Column 6 lines 3-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871